UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 01-4793
COLEMAN LEAKE JOHNSON, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Charlottesville.
                 Norman K. Moon, District Judge.
                            (CR-00-26)

                       Submitted: June 19, 2002

                        Decided: July 12, 2002

       Before LUTTIG and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frederick T. Heblich, Jr., Charlottesville, Virginia; Scott L. Reichle,
REICHLE & REICHLE, P.C., Yorktown, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Thomas J. Bondurant, Jr.,
Assistant United States Attorney, Anthony P. Giorno, Assistant
United States Attorney, Thomas E. Booth, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
2                     UNITED STATES v. JOHNSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Coleman Leake Johnson appeals his conviction and life sentence
for arson resulting in death, in violation of 18 U.S.C. § 844(i) (1994).
Finding no error, we affirm.

   Johnson contends the district court erred in its jury instruction
regarding the interstate commerce element of the offense. We review
the failure to properly instruct the jury on an element of the offense
for harmless error. Neder v. United States, 527 U.S. 1, 8-15 (1999).
The test for harmless error is whether it appears beyond a reasonable
doubt that the error complained of did not contribute to the verdict
obtained. Id. at 15. The error is harmless if it is uncontested and the
evidence supporting it is overwhelming. United States v. Brown, 202
F.3d 691, 700-01 (4th Cir. 2000); United States v. Hastings, 134 F.3d
235, 240 (4th Cir. 1998). We find the district court properly instructed
the jury.

   Johnson also contends the Government violated the anti-gratuity
statute, 18 U.S.C. § 201(c)(2). We find no such violation. See United
States v. Levenite, 277 F.3d 454 (4th Cir.), cert. denied, ___ S. Ct.
___, 2002 WL 722803 (May 28, 2002) (No. 01-9697); United States
v. Anty, 203 F.3d 305 (4th Cir.), cert. denied, 531 U.S. 853 (2000).

   Johnson contends the district court erred in admitting evidence that
Johnson offered to pay a friend to set a trip wire to cause a former
wife to fall and miscarry; that Johnson reacted angrily when a girl-
friend informed him she believed she was pregnant; and that he and
a friend stole cars together. Johnson also contends the district court
erred in reversing its pretrial ruling excluding the car theft evidence.
We review for abuse of discretion, United States v. Chin, 83 F.3d 83,
87 (4th Cir. 1996), and find none.
                     UNITED STATES v. JOHNSON                     3
   Accordingly, we affirm Johnson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED